Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/929,508 filed on 07/15/2020.  
Claims 1-20  are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (at least paragraphs [00115], [00301] and [00314]).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

CONTINUATION 
This application is a continuation of U.S. application 13/794,145 filed on 03/11/2013 (issued as Patent No. 9,665,874 on 05/30/2017) and  14/928,680 filed on 10/30/2015 (now abandoned).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claims 1, 8, and 15 recite the limitation of “receive a first plurality of quantitative data associated with activities performed by a plurality of users, wherein the first plurality of quantitative data is generated when a plurality of cards is used with a plurality of point of sale terminals coupled to the processor via a network.”   While the Specification describes features for collecting data associated with certain specific user activities at point of sale terminals (e.g., gratuity amount, as noted in pars. 233-234; record of charge, i.e. ROC, at pars. 10 and 94), the Specification is silent regarding the broader limitation of “quantitative data.”  Thus, while the Specification supports a feature for receiving specific types/species of quantitative data (gratuity amount data, ROC transaction data), the Specification does not describe receiving other types of data falling under broadly claimed genus of “quantitative data.”  Accordingly, the scope of the claims is broader than the support (showing of possession) set forth in the original disclosure.
In addition, claims 1, 8, and 15 recite the limitation of “wherein the customer relevance value indicates a probability of a relation between the user and the first merchant.”  Although the Specification describes features for computing relevance values indicative of a probability that a consumer will be interested in a particular item (par. 139), a probability that a consumer is at home or potentially shopping (par. 159), a score representing a probability that a merchant will reach its maximum capacity (par. 205), and a feature for gauging the probability of a transaction being approved (par. 319), the Specification is silent regarding the claim feature of wherein the customer relevance value indicates a probability of a relation between the user and the first merchant, or incorporating this specific type of relevance value for the user-specific recommendation as recited in claims 1, 8, and 15.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 2-7, 9-14, and 16-20 depend from claims 1/8/15 and are similarly deficient based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), method (claims 8-14), and non-transitory computer-readable medium (claims 15-20) are directed to potentially eligible categories of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations) and also fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, judgement, evaluation, opinion).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a processor; and a non-transitory memory storing instructions which, when executed by the processor, cause the processor to (These are additional elements describing elements of a generic computer, which are evaluated under Step 2A Prong Two and Step 2B below):
receive a first plurality of quantitative data associated with activities performed by a plurality of users, wherein the first plurality of quantitative data is generated when a plurality of cards is used with a plurality of point of sale terminals coupled to the processor via a network (The “receive” step is marketing/sales activity because it covers commercial activity, such as consumer purchases using credit/debit cards, see par. [00306] of Spec., may also be accomplished via mentally via observation or evaluation, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
utilize the first plurality of quantitative data to compute a second plurality of quantitative data associated with the plurality of users (The “utilize” and “compute” activity is marketing/sales activity because it covers commercial activity such as marketing analysis of consumer purchase data, see par. [0094] of Spec., and may also be accomplished via mentally via human evaluation/judgment);
utilize the second plurality of quantitative data to compute a quality of service score associated with a first merchant from a plurality of merchants (The “utilize” and “compute” activity is marketing/sales activity because it covers commercial activity such as marketing analysis for merchant see par. [0032] of Spec., and may also be accomplished via mentally via human evaluation/judgment);
utilize at least one weighted item value associated with the first merchant, wherein the at least one weighted item is computed at least based on the quality of service score and an aggregated spending of a user from the plurality of users, and wherein the aggregated spending is associated with the first merchant (The “utilize” and “compute” activity is marketing/sales activity because it covers commercial activity such as marketing analysis for merchants and consumers, and may also be accomplished via mentally via human evaluation/judgment);
generate an item data structure comprising a plurality of values that correlate the plurality of users with the plurality of merchants, wherein the item data structure comprises the weighted item value (The “generate” step is marketing/sales activity because it covers commercial activity such as providing a table of marketing data about merchants and consumers);
generate an item-to-item similarity data structure comprising a plurality of values indicative of users from the plurality of users shared between the plurality of merchants (The “generate” step is marketing/sales activity because it covers commercial activity such as providing a table of marketing data about merchants and consumers);
compute a customer relevance value as a product of the item data structure and the item-to-item similarity data structure, wherein the customer relevance value is associated with the user and the first merchant, and wherein the customer relevance value indicates a probability of a relation between the user and the first merchant (The step to “computer a customer relevance value” is marketing/sales activity because it covers commercial activity such as calculating values related to merchants and consumers, and may also be accomplished via mentally via human evaluation/judgment); and
output a user-specific recommendation associated with a second merchant from the plurality of merchants to a user computing device coupled to the network, wherein the user-specific recommendation is computed at least in part based on the customer relevance value associated with the first merchant (The “output” step is marketing/sales activity because it covers commercial activity, such as consumer outputting marketing recommendations related to merchants and consumers, and may also be accomplished via mentally such as with the aid of pen and paper to output the recommendation, and may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Considered together, these steps set forth an abstract idea of providing user-specific marketing recommendations associated with a merchant, which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors), thus falling under the “Certain methods of organizing human activity” and “Mental Processes” groupings set forth in the 2019 PEG.  Claims 8 and 15 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to:  a processor; and a non-transitory memory storing instructions, user computing device coupled to the network.  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to:  a processor; and a non-transitory memory storing instructions, user computing device coupled to the network.  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, Applicant's Specification acknowledges that virtually any computing device under the sun can be used to implement the claims, including general purpose computers.  See, e.g., paragraphs [00117]: 

    PNG
    media_image1.png
    398
    729
    media_image1.png
    Greyscale

Accordingly, the additional elements tying the abstract idea to a computer-based operating environment (network computing environment) are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea as recited in the independent claims and have been found to recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry.  For example, claims 2/9/16 set forth additional details requiring the at least one weighted item to by computed “based on demographic data associated with the user,” which is marketing/sales activity pertaining to consumers, and may also be accomplished via mentally via human evaluation/judgment, and thus falls within the scope of the same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings identified in the independent claims.  Dependent claims 3-7,10-14, and 17-20 have been evaluated as well, however, similar to claims 2/9/16, these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings identified in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Allowable over the prior art
Claims 1-20 are allowable over the prior art of record.  The state of the art is reflected via the prior art of record summarized in the Conclusion below.  Although receiving quantitative data associated with user activities (transactions) generated with cards (e.g., credit/debit cards) at point-of-sale terminals is known in the art (e.g., T-LOG data, see Ouimet et al. US 2013/0066740 at par. 63), and outputting user-specific recommendations associated with merchants is known in the art (See Ouimet et al. pars. 15-18 and 203), the prior art of record does not teach a processor; and a non-transitory memory storing instructions which, when executed by the processor, cause the processor to: receive a first plurality of quantitative data associated with activities performed by a plurality of users, wherein the first plurality of quantitative data is generated when a plurality of cards is used with a plurality of point of sale terminals coupled to the processor via a network; utilize the first plurality of quantitative data to compute a second plurality of quantitative data associated with the plurality of users; utilize the second plurality of quantitative data to compute a quality of service score associated with a first merchant from a plurality of merchants; utilize at least one weighted item value associated with the first merchant, wherein the at least one weighted item is computed at least based on the quality of service score and an aggregated spending of a user from the plurality of users, and wherein the aggregated spending is associated with the first merchant; generate an item data structure comprising a plurality of values that correlate the plurality of users with the plurality of merchants, wherein the item data structure comprises the weighted item value; generate an item-to-item similarity data structure comprising a plurality of values indicative of users from the plurality of users shared between the plurality of merchants; compute a customer relevance value as a product of the item data structure and the item-to-item similarity data structure, wherein the customer relevance value is associated with the user and the first merchant, and wherein the customer relevance value indicates a probability of a relation between the user and the first merchant; and output a user-specific recommendation associated with a second merchant from the plurality of merchants to a user computing device coupled to the network, wherein the user-specific recommendation is computed at least in part based on the customer relevance value associated with the first merchant, as recited in independent claim 1 and as similarly encompassed by independent claims 8 and 15, thus rendering claims 1-20 as allowable over the prior art.  Claims 1-20 are not allowable, however, because these claims are rejected under 35 USC §112(a) and §101, as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applications of recommender systems in target selection. Krishnamoorthy, Srikumar; Bhasker, Bharat. Journal of Targeting, Measurement and Analysis for Marketing13.1: 61-69. Palgrave Macmillan. (Oct 2004):  discloses recommender systems for target customers in internet business, including generating/ranking recommended products to customers based on their profiles.
Personalized recommendation based on reviews and ratings alleviating the sparsity problem of collaborative filtering. Xu, Jingnan; Zheng, Xiaolin; Ding, Weifeng. Proceedings - 9th IEEE International Conference on E-Business Engineering, ICEBE 2012: 9-16. IEEE Computer Society. (Dec 1, 2012):  discloses an overview of techniques for using topic model based collaborative filtering with a new metric to measure similarity between users and provide recommendations based on similar users’ ratings.
Jacobi et al. (US 2001/0021914):  discloses personalized recommendations of items represented within a database, including development of user profiles, which are used to generate recommendations (See, e.g., paragraph 44).
Fordyce, III et al. (US 2011/0093327):  discloses features for user tracking, processing transaction data (e.g., payments made via credit cards), and providing customer intelligence for reporting, benchmarking, advertising, content/offer selection, customization, personalization, etc. (at least paragraphs 25-27).
Hagey et al. (US 2013/0091000):  discloses features for providing discounts at point of sale terminals, including generating correlation results to be used in predictive models to predict transactions and/or spending patterns based on activities or events, to predict activities or events based on transactions or spending patterns, to provide alerts or reports, etc. (at least paragraphs 35-43).
Okerlund (US 2013/0080239):  discloses features enabling merchants to target and disseminate incentive offers that a customer and/or potential customer registered for an incentive program (program registrant) can access through one or more of a variety of electronic systems and the redemption of said offers by program registrants utilizing an electronic payment instrument.
Winters (US Patent No. 8,639,567):  discloses features for identifying difference in spending patterns and evaluating periodic features in the past transaction records to be used to predict the probability of a time window in which a similar transaction will occur.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/06/2021